The instruction numbered 1, set out in the majority opinion, is substantially a copy of 8562, Crawford  Moses' Digest, which declares that all railroads operated in this State shall be responsible for all damages to persons and property done or caused by the running of trains in this State. This statute has been construed as imposing only a prima facie — and not an absolute — liability, but the instruction numbered 1 does not so interpret it. This instruction, read by itself, not only authorizes, but requires, the jury to return a verdict for the plaintiffs. The majority do not defend instruction numbered 1 as a correct declaration of the law; they state it does not correctly declare the law if read by itself, but they say it should not be read by itself but should be read in conjunction with other instructions given and should be considered as qualified by them.
Our cases have not been harmonious on the effect of giving an instruction erroneously directing a verdict for *Page 311 
one party or the other, when followed by an instruction correctly declaring the law which does not direct a verdict for either party.
The case of Temple Cotton Oil Co. v. Skinner,176 Ark. 17, 2 S.W.2d 676, recognized this discord in our cases and undertook to declare the correct rule to be hereafter followed, and it was there stated to be the view of the majority of the court that it was the settled law of this State that "separate and disconnected instructions, each complete and irreconcilable with each other, cannot be read together so as to modify each other and present a harmonious whole." This question, which was there definitely settled, has not been unsettled, and the giving of separate and disconnected instructions, each complete in itself and irreconcilable with another, may or may not now be erroneous.
I think it unfortunate to disturb what has been declared to be the settled law of this State in the Temple Cotton Oil Company case, supra, and I therefore dissent.